Citation Nr: 0619481	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  99-20 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heat disorder.

2.  Entitlement to service connection for metatarsalgia of 
the right foot.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for cervical spine 
strain/sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
March 1988.  He also had service in the U.S. Air Force 
Reserve, including periods of active and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran perfected his appeal in October 1999 which 
included the issues of entitlement to service connection for 
bursitis of the right elbow and for plantar warts.  
Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing.  38 
C.F.R. § 20.204 (2005).  On a VA Form 21-4138, Statement in 
Support of Claim, dated in August 2003, the veteran withdrew 
his appeal on the issues of plantar warts and bursitis of the 
elbow.  Therefore, these issues are withdrawn and are no 
longer in appellate status.


FINDINGS OF FACT

1.  The veteran does not have a heat disorder that is related 
to active service.  

2.  The veteran does not have metatarsalgia of the right foot 
that is related to active service.  

3.  The veteran does not have residuals of pneumonia that are 
related to active service.  

4.  The veteran does not have a cervical spine disability 
that is related to active service.  



CONCLUSIONS OF LAW

1.  A heat disorder was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Metatarsalgia of the right foot was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of pneumonia were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A cervical spine disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in April 2001, May 2004, and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2001 and May 2004 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  However, the March 2006 letter 
advised him how disability ratings and effective dates are 
determined.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2004.  Further, the veteran's claim was 
initially adjudicated prior to the enactment of the VCAA, and 
it would have been impossible to have provided VCAA notice 
prior to the initial adjudication.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA general medical examination in 
November 1998. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to service connection for a heat 
disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).    

The first question that must be addressed, therefore, is 
whether incurrence of a chronic heat disorder is factually 
shown during service.  

The veteran's service medical records indicate that the 
veteran presented in May 1984 with the complaint that he 
became light headed at times and thought that he might have a 
heat disorder.  The veteran was diagnosed with dehydration, 
possible heat disorder, and poor physical condition.  Thus, 
while there is evidence of a possible heat disorder in 
service, the Board cannot conclude a "chronic" condition 
was incurred during service.  Treatment on one occasion 
cannot be considered a chronic disorder.  Moreover, as 
discussed in more detail below, none of the post-service 
medical records show any history concerning heat disorder 
problems or abnormalities upon physical examination.  
Therefore, the single instance of treatment during service 
for a possible heat disorder must have been an acute and 
transitory condition, since no further problems have been 
reported.  

As noted above, the post-service medical records are absent 
any complaints of or treatment for a heat disorder.  Thus, 
the medical evidence fails to show that the veteran currently 
suffers from a chronic heat disorder.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that a chronic heat disorder exists and that it was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for a heat disorder have 
not been established and a preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303. 

III.	Entitlement to service connection for metatarsalgia 
of the right foot

The veteran's service medical records indicate that the 
veteran was treated in May and June 1984 for right foot pain.  
In June 1984, the veteran was assessed with a right third 
metatarsalgia and chronic capsulitis/metatarsalgia secondary 
prominent MTHs (metatarsal heads) and pes cavus.  Thus, there 
is competent evidence of a right foot problem in service.    

However, the post-service medical records are absent any 
complaints of or treatment for any right foot problems 
including capsulitis and metatarsalgia.  Thus, the medical 
evidence fails to show that the veteran currently suffers 
from a right foot disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In the absence of competent medical evidence that a 
chronic right foot disability exists and that it was caused 
by or aggravated by the veteran's military service, the 
criteria for establishing service connection for 
metatarsalgia of the right foot have not been established and 
a preponderance of the evidence is against the claim.  38 
C.F.R. § 3.303. 

IV.	Entitlement to service connection for residuals of 
pneumonia

The veteran's reserve medical records indicate that he was 
diagnosed with early RML pneumonia in April 1991 and advised 
to rest for three days.  

As noted above, the veteran had active military service from 
May 1984 to March 1988.  He also had service in the U.S. Air 
Force Reserve, including periods of active and inactive duty 
for training.  The record indicates that from March 1991 to 
March 1992, the veteran had 14 days of active duty for 
training (ACDUTRA) and 48 days of inactive duty training 
(INACDUTRA).
      
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
INACDUTRA during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty, and any periods of inactive duty for training during 
which an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 U.S.C.A. § 
101 (24) (West 2002); 38 C.F.R. § 3.6(a). ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  

There is no indication in the record that the veteran was 
performing ACDUTRA on April 23, 1991, the day he was 
diagnosed with pneumonia or for any of the 15 days prior to 
April 23, 1991 that he exhibited viral upper respiratory 
symptoms.  However, even assuming that the veteran was 
performing ACDUTRA in April 1991, treatment on one occasion 
cannot be considered a chronic disorder.  Moreover, as 
discussed in more detail below, none of the more recent 
medical records show any history concerning residual problems 
from pneumonia.  Therefore, the single instance of treatment 
for pneumonia must have been an acute and transitory 
condition, since no further problems have been reported.  

As noted above, the post-service medical records are absent 
any complaints of or treatment for residuals of pneumonia.  
Thus, the medical evidence fails to show that the veteran 
currently suffers from residuals of pneumonia.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that chronic residuals of pneumonia exist and that 
they were caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
residuals of pneumonia have not been established and a 
preponderance of the evidence is against the claim.  38 
C.F.R. § 3.303. 

V.	Entitlement to service connection for cervical spine 
strain/sprain.

The veteran's reserve records indicate that in May 1996 the 
veteran presented with complaints of a sudden onset of pain 
in the cervical spine area while moving a box over his head.  
The veteran was diagnosed with c-spine strain/sprain.

The record indicates that from March 1996 to March 1997, the 
veteran had 21 days of active duty for training (ACDUTRA) and 
50 days of inactive duty training (INACDUTRA).

There is no indication in the record that the veteran was 
performing ACDUTRA or INACDUTRA on May 15, 1996, the date the 
veteran injured his cervical spine lifting a box over his 
head.  However, even assuming that the veteran was performing 
ACDUTRA or INACDUTRA on that date, the Board cannot conclude 
a "chronic" condition was incurred during service as 
treatment on one occasion cannot be considered a chronic 
disorder.  

In addition, the post-service medical records include only a 
single complaint of neck pain a March 2000 clinic note.  It 
was noted that the veteran complained of pain in the back, 
neck, low back, and hip area since he was injured during 
active duty tour in January 1998 when a tree struck him in 
the lateral aspect of the left leg.  The assessment included 
post-traumatic myofascial pain syndrome.  There are no 
records since 1998 which show treatment for a neck 
disability.  Thus, the medical evidence fails to show that 
the veteran currently suffers from a cervical spine 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a chronic cervical 
spine disability exists and it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for a cervical spine disability have not 
been established and a preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a heat disorder is 
denied.

Entitlement to service connection for metatarsalgia of the 
right foot is denied.



Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for cervical spine 
strain/sprain is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


